Title: To Thomas Jefferson from John Trumbull, 30 October 1787
From: Trumbull, John
To: Jefferson, Thomas



Dr: Sir
London Octr. 30th. 1787

I have received your two letters of the 4th. by Mr. Cutting and the 11th. by post, and have made the enquiry you request with respect to the sailing of Capt. Dunn with your instruments. He certainly left this port at least four weeks ago, and I hope you will have news of his arrival at Rouen or Havre before this reaches you.
The Bill which you was so good as to enclose, was instantly honor’d.
There was no gaucherie in the commission to Mr. Brown. It is executed, and he promises to have the two pictures finished immediately.
I am told the Harmonica is never made to exceed three octaves. For one of that kind Longman & Brodsip ask me thirty guineas. I will enquire further on this subject.
We have just receiv’d account from America of the doings of the Convention. Mr. Cutting promises to inclose you by this post a paper containing the whole, least you should not have receiv’d them by any other opportunity.
I beg you to permit my Compliments to Mrs. Cosway and Mr. Short.
I am gratefully Your Friend & Servant,

Jno. Trumbull

